Per Curiam.
Motion for mandamus to compel the recorder’s court of the city of Detroit to take jurisdiction of and try cases for a violation of Act No. 129, Laws of 1887, prohibiting the carrying of concealed weapons.
Held, that police justices in the city of Detroit have full jurisdiction in cases arising under the act, and it is their duty to take cognizance of and try such cases when properly applied to for that purpose, and that the recorder’s court has no jurisdiction under the act.
The mandamus is denied.